Citation Nr: 18100266
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-28 913A
DATE:	April 3, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for broken right hand is denied.
FINDING OF FACT
The preponderance of the evidence is against finding that a broken right hand began during active service, or is otherwise related to an in-service injury, event, or disease.
CONCLUSION OF LAW
The criteria for service connection for broken right hand are not met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
Introduction
The Veteran served on active duty from November 1975 to November 1979.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).
In the Veterans January 2012 application for compensation, he claimed service connection for broken rt hand.  This claim was denied in the January 2013 rating decision, and the Veteran perfected this appeal.
In June 2014, the RO clarified with the Veteran that he intended to claim service connection for a broken left hand, and a new claim was opened.  In a January 2016 rating decision, the RO granted service connection for fracture of the left hand fifth metacarpal without residual and denied service connection for mild osteoarthritis of the 3rd-5th metacarpal heads and carpmetacarpal articulations of the thumbs and distal interphalangeal joints of index fingers.  The Veteran appealed in a July 2016 notice of disagreement.  The appeal of those issues has not been perfected and, hence, they are not before the Board at this time.  38 C.F.R. §§ 20.101(d), 20.20.200 (2017).  Accordingly, the Board construes this appeal narrowly to whether the Veteran is entitled to service connection for residuals of a broken right hand that he claimed occurred in 1977 while in service.
Veterans Claims Assistance Act of 2000
As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veterans claim.

Service connection for broken right hand.
The Veteran essentially contends that he broke his right hand in 1977 while in service and that the residuals should be service connected.
Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).
The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 128688 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 138081 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Boards analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veterans claim.
The question for the Board is whether the Veteran has a current disability that began during service or is at least as likely as not related to an in-service injury, event, or disease.  The Board concludes that, based upon the preponderance of the evidence of record, the Veteran does not currently have residuals of a broken right hand that he claims occurred in 1977 while in service.  38 U.S.C. §§ 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
With respect to the first Holton element, current disability, there is no evidence of record establishing that the Veteran has a current right hand disability corresponding to a broken right hand injury sustained in 1977 while in service.  In June 2014, the Veteran was afforded a VA examination for hand and finger conditions.  He was diagnosed with fracture of left hand fifth metacarpal without residual.  He was also diagnosed with bilateral mild osteoarthritis of the 3rd-5th metacarpal head and bilateral carpmetacarpal articulations of the thumbs and distal interphalangeal joints of index fingers.  Because the Veteran has a diagnosed disability of the right hand, for the purpose of complete analysis, the Board will assume that the first Holton element is met.
With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veterans service treatment records show that in February 1977 he was seen in the emergency room for what was diagnosed as a boxers fracture of the 5th metacarpal on the left hand; it was reduced and casted.
His records show that after two weeks he presented to have the cast removed from the left hand, but X-rays showed that the fracture of the fifth metacarpal had not healed, so the hand would be casted for another four weeks.  His records show that he was seen again in March 1977 for cast removal.  The Veterans service treatment records are silent for symptoms, complaints, treatment, or diagnosis of a right hand fracture.
While the Veteran is competent to report that he broke his right hand in 1977 while in service, his report is not credible due to inconsistency with his service treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Indeed, as explained above, when asked to clarify which hand he was claiming service connection, the Veteran stated that it was the left hand, not the right hand.  Based upon his new claim, the Veteran has been service-connected for the residuals of the 1977 in-service left hand fracture.
Accordingly, as to a broken right hand in 1977, the second Holton element is not met, and the claim fails.
Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Attorney 

